Order entered March 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00912-CR

                         DARIN RAMONE THOMAS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F12-58074-H

                                         ORDER
       Appellant’s March 21, 2014 motion for extension of time to file appellant’s motion to

withdraw and brief in support is GRANTED. Appellant’s brief received by the Clerk of the

Court on March 21, 2014 is DEEMED timely filed on the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.




                                                    /s/   LANA MYERS
                                                          JUSTICE